  Case 19-29735        Doc 27      Filed 01/02/20 Entered 01/02/20 19:45:20          Desc Main
                                    Document     Page 1 of 10


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                )       Case No.:      19-29735
                                             )
       Tishanna L Winford                    )       Chapter 13
                                             )
                                             )       Judge:    Deborah L. Thorne
                       Debtor(s)             )




TO:   Trustee Marilyn Marshall, 224 S. Michigan Ave., #800, Chicago, IL 60604;


See attached service list.


                                      PROOF OF SERVICE

         The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached Amended Chapter 13 Plan to the above-named creditor and also to the attached service
list via regular U.S. Mail with postage prepaid from the mailbox located at 4131 Main St.
Skokie, IL 60076, on January 2, 2020.



/s/ David H. Cutler
Attorney for the Debtor

Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
    Case 19-29735   Doc 27   Filed 01/02/20 Entered 01/02/20 19:45:20   Desc Main
                              Document     Page 2 of 10

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Aarons Furniture
                       3027 S Cicero Ave
                       Cicero, IL 60804


                       Arnold Scott Harris, P.C. Attorney
                       111 West Jackson Blvd
                       Ste 400
                       Chicago, IL 60604


                       Capital One
                       Attn: General Correspondence/Bk
                       Po Box 30285
                       Salt Lake City, UT 84130


                       City of Chicago
                       Department of Revenue
                       PO Box 88292
                       Chicago, IL 60680


                       City of Chicago - Parking
                       121 N Clark, Rm 107a
                       Chicago, IL 60602


                       Comcast
                       PO Box 3001
                       Southeastern, PA 19398


                       ComEd
                       Po Box 6111
                       Carol Stream, IL 60197-6111


                       Convergent Outsourcing
                       800 SW 39th St
                       PO Box 9004
                       Renton, WA 98057


                       Credit One Bank
                       Attn: Bankruptcy
                       Po Box 98873
                       Las Vegas, NV 89193


                       Direct TV
                       PO Box 9001069
                       Louisville, KY 40290
Case 19-29735   Doc 27   Filed 01/02/20 Entered 01/02/20 19:45:20   Desc Main
                          Document     Page 3 of 10


                   Diversified Consultants, Inc.
                   Diversified Consultants, Inc.
                   Po Box 551268
                   Jacksonville, FL 32255


                   Enhanced Recovery Company
                   8014 Bayberry Rd
                   Jacksonville, FL 32256


                   Honor Finance
                   900 Davis Street
                   Evanston, IL 60201


                   Honor Finance
                   1731 Central St
                   Evanston, IL 60201


                   Illinois Secretary of State, Driver
                   2701 S Dirksen Pkwy
                   Springfield, IL 62723


                   Keynote Consulting
                   220 West Campus Drive
                   Suite 102
                   Arlington Heights, IL 60004


                   MERCY HOUSING LAKE
                   c/o CARY G SCHIFF&ASSOC
                   134 N LASALLE #1720
                   Chicago, IL 60602


                   MSCI Inc
                   PO Box 327
                   Palos Heights, IL 60463


                   Navient
                   Attn: Bankruptcy
                   Po Box 9500
                   Wilkes-Barre, PA 18773


                   Peoples Gas
                   Attn: Bankruptcy
                   200 E Randolph
                   Chicago, IL 60601
Case 19-29735   Doc 27   Filed 01/02/20 Entered 01/02/20 19:45:20   Desc Main
                          Document     Page 4 of 10


                   Peoples Gas
                   130 E Randolf Rd
                   Chicago, IL 60601


                   Peoples Gas
                   Po Box 2968
                   Milwaukee, WI 53201-2968


                   Peoples Gas
                   C/O Bankruptcy Department
                   130 E. Randolph Drive
                   Chicago, IL 60602


                   Rent Recovery Solutions
                   2814 Spring Rd, Ste 30
                   Atlanta, GA 30339


                   Southern Auto Finance Company
                   6300 Hazeltine National Dr
                   Orlando, FL 32822


                   Southern Auto Finance Company
                   Peritus Portfolio Serv. II, LLC
                   P.O. Box 14149
                   Irving, TX 75014


                   Southwest Credit Systems
                   4120 International Parkway
                   Ste 1100
                   Carrollton, TX 75007


                   Sprint
                   Po Box 4191
                   Carol Stream, IL 60197-4191


                   Sprint
                   Po Box 629023
                   El Dorado Hills, CA 95762


                   Stellar Recovery Inc
                   4500 Salisbury Rd, Ste 10
                   Jacksonville, FL 32218
Case 19-29735   Doc 27   Filed 01/02/20 Entered 01/02/20 19:45:20   Desc Main
                          Document     Page 5 of 10


                   T-Mobile
                   Bankruptcy Department
                   P.O. Box 53410
                   Bellevue, WA 98015


                   T-Mobile
                   Po Box 37380
                   Albuquerque, NM 87176


                   Value Auto
                   2734 N Cicero
                   Chicago, IL 60639


                   Verizon
                   1 Verizon Pl
                   Alpharetta, GA 30004


                   Village of Bellwood
                   3200 Washington Blvd
                   Bellwood, IL 60104


                   Village of Maywood
                   40 W Madison
                   Maywood, IL 60153
                 Case 19-29735                       Doc 27
                                                         26          Filed 01/02/20 Entered 01/02/20 19:45:20
                                                                                                     19:26:32                     Desc Main
                                                                      Document
                                                                       Document PagePage61of
                                                                                           of10
                                                                                              5
 Fill in this information to identify your case:
 Debtor 1               Tishanna L Winford
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-29735                                                                                 have been changed.
                                                                                                                       1.1, 2.3, 3.2, 3.3
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$414.00 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-29735                       Doc 27
                                                         26           Filed 01/02/20 Entered 01/02/20 19:45:20
                                                                                                      19:26:32                   Desc Main
                                                                       Document
                                                                        Document PagePage72of
                                                                                            of10
                                                                                               5
 Debtor                Tishanna L Winford                                                            Case number    19-29735


                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          On or before April 20th of the year following the filing of the case and each year thereafter, the Debtor(s)
                          shall submit a copy of the prior year's filed federal tax return to the Chapter 13 Trustee.


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $24,840.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest     Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate         payment to total of
                       creditor's                                                 to creditor's                                  creditor   monthly
                       total claim                                                claim                                                     payments
                                             2016
 Southern                                    Nissan
 Auto                                        Sentra
 Finance               $15,897.6             25,000                                                                                                   $14,512.8
 Company               4                     miles                   $12,000.00        $0.00         $12,000.00      7.75%          $241.88                   0

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

Official Form 113                                                                 Chapter 13 Plan                                              Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 19-29735                       Doc 27
                                                         26          Filed 01/02/20 Entered 01/02/20 19:45:20
                                                                                                     19:26:32                   Desc Main
                                                                      Document
                                                                       Document PagePage83of
                                                                                           of10
                                                                                              5
 Debtor                Tishanna L Winford                                                        Case number      19-29735


3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $2,484.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $     .
                  10.00 % of the total amount of these claims, an estimated payment of $ 3,843.20 .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00            .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.



Official Form 113                                                              Chapter 13 Plan                                                Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 19-29735                       Doc 27
                                                         26          Filed 01/02/20 Entered 01/02/20 19:45:20
                                                                                                     19:26:32                         Desc Main
                                                                      Document
                                                                       Document PagePage94of
                                                                                           of10
                                                                                              5
 Debtor                Tishanna L Winford                                                                   Case number   19-29735

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor              Description of leased                  Current installment               Amount of arrearage to be    Treatment         Estimated
                               property or executory                  payment                           paid                         of arrearage      total
                               contract                                                                                              (Refer to         payments to
                                                                                                                                     other plan        trustee
                                                                                                                                     section if
                                                                                                                                     applicable)
 Carlton Jennin                Apartment Rental                                         $1,100.00                         $0.00                                  $0.00
                                                                      Disbursed by:
                                                                         Trustee
                                                                         Debtor(s)

Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Tishanna L Winford                                               X
       Tishanna L Winford                                                    Signature of Debtor 2
       Signature of Debtor 1

       Executed on            January 2, 2020                                                 Executed on

 X     /s/ David H. Cutler                                                             Date     January 2, 2020
       David H. Cutler
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                                     Chapter 13 Plan                                               Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 19-29735                       Doc 27
                                                         26          Filed 01/02/20 Entered 01/02/20 19:45:20
                                                                                                     19:26:32              Desc Main
                                                                      Document
                                                                       Document PagePage10
                                                                                         5 of 5
                                                                                              10
 Debtor                Tishanna L Winford                                                        Case number   19-29735

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                   $14,512.80

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $6,484.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                               $3,843.20

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $24,840.00




Official Form 113                                                              Chapter 13 Plan                                          Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
